Citation Nr: 0812301	
Decision Date: 04/14/08    Archive Date: 05/01/08

DOCKET NO.  07-11 861	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, 
Delaware


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for 
post-operative residuals of rectal cancer.


REPRESENTATION

Appellant represented by:	Thomas J. Reed, Widener 
University School of Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel

INTRODUCTION

The veteran served on active duty from May 1964 to February 
1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2005 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Philadelphia, Pennsylvania, wherein the RO granted service 
connection for post-operative residuals of rectal cancer 
under the provisions of 38 U.S.C. § 1151.  The RO assigned a 
100 percent rating from November 29, 2001 through the end of 
June 2002 (during active malignancy or therapeutic 
procedure), and a 10 percent rating beginning July 1, 2002.  
Jurisdiction of the claims files currently resides with the 
Wilmington, Delaware RO.

In September 2007, the veteran's attorney submitted to the 
Board private treatment records of the appellant along with a 
waiver of RO jurisdiction.  See 38 C.F.R. § 20.1304 (2007). 

In August 2007, the veteran testified before the undersigned 
from the Wilmington, Delaware RO, via videoconference 
hearing.  A copy of the August 2007 hearing transcript has 
been associated with the claims files.  

During the above-referenced hearing, the veteran raised the 
issues of entitlement to service connection for the following 
disabilities all as secondary to his service-connected 
postoperative residuals of rectal cancer:  a psychiatric 
disorder (claimed as anxiety/depression), impotence, residual 
scar, and disability manifested by abdominal wall problems.  
(Transcript (T.) at pages (pgs.) 12, 23).  In addition, as 
the veteran testified that he is unable to maintain 
employment due to his service-connected post-operative 
residuals of rectal cancer, he has also raised a claim of 
entitlement to service connection for total disability 
evaluation based on individual unemployability due to 
service-connected disability (TDIU).  (T. at page (pg.) 9).  
As the foregoing issues have not been developed for appellate 
review, they are referred to the RO for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran contends that his service-connected post-
operative residuals of rectal cancer are more severely 
disabling than reflected by the currently assigned 10 percent 
evaluation due to symptoms, such as fecal incontinence and 
explosive diarrhea.  

I.  Substantive Development

In May 2006, the veteran underwent his most recent VA 
examination addressing the severity of the veteran's service-
connected residuals.  During the August 2007 hearing before 
the undersigned, the veteran argued that the March 2006 VA 
examiner's findings of "No" diarrhea and fecal incontinence 
were entirely incorrect and insufficient because they do not 
reflect the severity of his service-connected postoperative 
residuals of rectal cancer, namely explosive diarrhea and 
fecal incontinence.  (See, March 2006 VA examination report).  

The pertinent VA examination report is incomplete for rating 
purposes, and a new examination addressing the veteran's 
post-operative residuals of rectal cancer must be obtained.  
Re-examination of the veteran is needed to correct the 
deficiencies in the examination reports.  38 U.S.C.A. § 
5103(A)(d)(1); 38 C.F.R. § 3.159(c)(4); See also 38 C.F.R. § 
4.2 (2002); Massey v. Brown, 7 Vet. App. 204 (1994).

On examination, the examiner should specifically lay out each 
of the symptoms of the service-connected disability in order 
to ensure that the disability is properly rated under he 
appropriate Diagnostic Code(s) (DCs or Codes).  

In this regard, the Board notes that there appears to be some 
confusion as to what Code or Codes to employ in rating the 
veteran's disability.  In the September 2005 decision 
awarding service connection, the RO initially assigned a 10 
percent rating for the veteran's service-connected post-
operative residuals of rectal cancer under 38 C.F.R. § 4.114, 
DCs 7343-7301.  By way of a May 2006 rating action, the RO 
evaluated the veteran's residual disability under a different 
hyphenated code, and assigned a 10 percent rating to the 
aforementioned disability under DCs 7343-7329 (2007).

The Board points out that there are numerous Codes that may 
be applicable.  Malignant neoplasms of the digestive system, 
exclusive of skin growths, are rated in accordance with 38 
C.F.R. § 4.114, Diagnostic Code (DC) 7343 (2007).  A 100 
percent schedular rating is warranted for such a disorder and 
shall continue beyond the cessation of any surgical, X-ray, 
antineoplastic chemotherapy or other therapeutic procedure.  
Six months after discontinuance of such treatment, the 
appropriate disability rating shall be determined by a 
mandatory VA examination.  Any change in evaluation based 
upon that or any subsequent examination shall be subject to 
the provisions of 38 C.F.R. § 3.105(e)(2007).  If there has 
been no local recurrence or metastasis, rate on residuals.  
Id.

The provisions 38 C.F.R. § 4.114 indicate that ratings under 
DCs 7301 to 7329, inclusive, 7331, 7342, and 7345 to 7348 
inclusive will not be combined with each other.  A single 
evaluation will be assigned under the diagnostic code that 
reflects the predominant disability picture, with elevation 
to the next higher evaluation where the severity of the 
overall disability warrants such elevation.  Id.  

Diagnostic Code (DC) 7301 pertains to adhesions of the 
peritoneum, and is for consideration when there is a history 
of operative or other traumatic or infectious (intra-
abdominal), process and at least two of the following: 
disturbance of motility, actual partial obstruction, reflex 
disturbances, presence of pain.  See note following 38 C.F.R. 
§ 4.114, Diagnostic Code 7301.

Under DC 7301, noncompensable evaluation will be assigned 
where there is evidence of adhesions of the peritoneum 
resulting in mild disability.  A 10 percent rating will be 
assigned for adhesions that produce moderate disability, with 
pulling pain on attempting work or aggravated by movement of 
the body, or occasional episodes of colic pain, nausea, 
constipation (perhaps alternating with diarrhea) or abdominal 
distention.  A 30 percent rating may be assigned for 
adhesions that produce moderately severe disability, with 
partial obstruction manifested by delayed motility of barium 
meal and less frequent and less prolonged episodes of pain 
than required for a 50 percent rating.  A 50 percent rating 
is warranted for adhesions resulting in severe disability, 
where there is definite partial obstruction shown by X-ray, 
with frequent and prolonged episodes of severe colic 
distention, nausea or vomiting, following severe peritonitis, 
ruptured appendix, perforated ulcer, or operation with 
drainage warrant a 50 percent rating.  
38 C.F.R. § 4.114, Diagnostic Code 7301.

The residuals of the resection of the large intestine are 
rated in accordance with 38 C.F.R. § 4.114, DC 7329 (2007).  
Under DC 7329, 10 and 20 percent disability ratings are 
warranted for slight and moderate symptoms, respectively.  A 
30 percent disability rating is assigned for severe symptoms, 
objectively supported by examination findings.  Where 
residual adhesions constitute the predominant disability, the 
disability is to be rated under 38 C.F.R. § 4.114, DC 7301 
(2007).  Note following 38 C.F.R. § 4.114, DC 7329. 

Because of the number and variation in the different 
Diagnostic Codes potentially applicable in this matter, the 
Board finds that the scope, and the predominant 
characteristic, of the postoperative residuals of rectal 
cancer must be clarified through medical examination in order 
that the disability may be rated under the appropriate 
diagnostic code.  The portion of the rating schedule 
pertaining to disabilities of the digestive system 
contemplates that such disabilities may involve more than one 
specific disorder and therefore may invoke more than one 
diagnostic code.  The rating schedule provides that when more 
than one diagnostic code is thus applicable (specifically, 
more than one of the diagnostic codes 7301 to 7329, 
inclusive, 7331, 7342, and 7245 to 7348 inclusive), a single 
evaluation is to be assigned under "the diagnostic code which 
reflects the predominant disability picture, with elevation 
to the next higher evaluation where the severity of the 
overall disability warrants such evaluation."  38 C.F.R. § 
4.114.  

Re-examination of the veteran is required so that the scope, 
and individual features, of his service-connected disability 
of the digestive system may be clarified and the disability 
then rated under the diagnostic code reflecting its 
predominant characteristic.  38 U.S.C.A. § 5103(A)(d)(1)(West 
2002); 38 C.F.R. § 3.159(c)(4) (2007).

II.  Procedural Development

During an August 2007 hearing before the undersigned, the 
veteran testified that since 2001, he had sought treatment 
for psychiatric problems as secondary to service-connected 
postoperative residuals of rectal cancer from a VA 
psychiatrist at the Wilmington, Delaware VA Medical Center 
(VAMC).  (See, T. at pg. 12).  A review of the claims files 
reflects that treatment records from the above-referenced VA 
facility have not been associated with the claims files.  VA 
has constructive notice of documents generated by VA whether 
in the claims file or not.  Bell v. Derwinski, 2 Vet. App. 
611 (1992).  In this regard, the Board notes that, because of 
the need to ensure that all potentially relevant VA records 
are made part of the claims file, a remand is necessary.  Id.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all records of treatment of 
the veteran, dating from 2001 to the 
present from the VAMC in Wilmington, 
Delaware.  If these records can not be 
obtained, documentation stating this 
fact must be associated with the claims 
files. 

2.  Schedule the veteran for a 
gastrointestinal examination to 
determine the current severity of the 
service-connected post-operative 
residuals of rectal cancer.  It is 
imperative that the claims files be 
made available to and be reviewed by 
the examiner.  After reviewing the 
claims files, the examiner is asked to 
respond to the following questions:
    
(a)  Identify all of the veteran's 
symptoms related to his service-
connected postoperative residuals of 
rectal cancer as moderate, moderately 
severe, or severe under DC 7301.  The 
examiner is specifically requested to 
comment on the presence, or absence of, 
the following:  
    
*	any manifestation of pulling 
pain on attempting work or 
aggravated by movements of the 
body, or occasional episodes of 
colic pain, nausea, 
constipation (perhaps 
alternating with diarrhea) or 
abdominal distension;

*	partial obstruction manifested 
by delayed motility of barium 
meal and less frequent and less 
prolonged episodes of pain; and

*	definite partial obstruction 
shown by x-ray, with frequent 
and prolonged episodes of 
severe colic distension, nausea 
or vomiting, following severe 
peritonitis, ruptured appendix, 
perforated ulcer, or operation 
with drainage.

(b)  Identify all of the veteran's 
symptoms related to his service-
connected postoperative residuals of 
rectal cancer as moderate, moderately 
severe, or severe under DCs 7329 and 
7332.  The examiner is specifically 
requested to comment on the presence, 
or absence of, the following:  

*	resection of the large 
intestine with slight, moderate 
or severe symptoms, objective 
supported by examination 
findings; 

*	constant slight, or occasional 
moderate leakage; occasional 
involuntary bowel movements, 
necessitating wearing of pad; 
extensive leakage and fairly 
frequent involuntary bowel 
movements; and complete loss of 
sphincter control.  

The examiner must provide a rationale 
for his or her respective opinion.

3.  The RO should then readjudicate the 
claim for a higher rating for service-
connected postoperative residuals of 
rectal cancer, to include whether staged 
ratings are warranted.  See, Fenderson v. 
West, 12 Vet. App. 119 (1999).  If the 
benefit sought on appeal remains denied, 
the veteran and his representative should 
be issued an appropriate supplemental 
statement of the case and afforded an 
opportunity to respond.  The case should 
then be returned to the Board for further 
appellate review, if otherwise in order. 

The purposes of this remand are to ensure notice is complete, 
and to assist the veteran with the development of his claim.  
The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded. Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claim.  His cooperation in VA's efforts to develop his claim, 
including reporting for any scheduled VA examination, is both 
critical and appreciated.  The appellant is also advised that 
failure to report for the scheduled examination may result in 
the denial of his claim.  
38 C.F.R. § 3.655 (2007). 

This claim must be afforded expeditious treatment.  The law 
requires that all claims that is remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

